internal_revenue_service number release date index number ------------------------------ -------------------------- ------------------------- --------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb ec plr-112625-07 date date ------------------------ ------------------------ ------------------------ -------------------------------------------------------------------- ------------------------ -------------------------------------------------- company company plan executive dear ---------------- this responds to a letter dated march12 submitted by your authorized representative requesting a ruling under sec_162 of the internal_revenue_code code specifically you requested a ruling that compensation paid under the plan defined below upon attainment of a performance_goal will be considered performance- based compensation under sec_162 provided it meets all of the requirements of that section even though the compensation could have been paid upon executive’s termination without cause or for good reason without attaining the performance_goal company a publicly-held corporation under sec_162 of the code has adopted an incentive plan plan that provides a variety of incentive awards including performance share and performance unit awards these incentive awards are intended to be qualified_performance-based_compensation under sec_162 executive the agreement provides that if executive’s employment is terminated by company other than for cause or by executive for good reason any performance_goal under any outstanding performance share or performance unit awards shall be company has entered into an employment agreement agreement with plr-112625-07 deemed to be achieved at target and the awards shall vest at termination to the extent such awards would have become vested in accordance with the regular vesting schedule had executive’s employment continued for a period of two years following executive’s termination_date the terms cause and good reason are defined in the agreement sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 of the code defines applicable_employee_remuneration with respect to any covered_employee for any taxable_year generally as the aggregate amount allowable as a deduction for the taxable_year determined without regard to sec_162 for remuneration for services performed by the employee whether or not during the taxable_year sec_162 of the code provides that applicable_employee_remuneration does not include any remuneration payable solely on account of the attainment of one or more performance goals but only if i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised solely of or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to shareholders and approved by a majority of the vote in a separate shareholder vote before payment of such remuneration and iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and other material terms were in fact satisfied sec_1_162-27 of the income_tax regulations regulations provides in part that qualified_performance-based_compensation must be paid solely on account of the attainment of one or more preestablished objective performance goals sec_1_162-27 of the regulations provides that the compensation does not satisfy the performance_goal requirement if the facts and circumstances indicate that the employee would receive all or part of the compensation regardless of whether the performance_goal is attained thus if the payment of compensation under a grant or award is only nominally or partially contingent on attaining a performance_goal none of plr-112625-07 the compensation payable under the grant of award will be considered performance- based this section also provides that compensation does not fail to be qualified_performance-based_compensation merely because the plan allows the compensation to be payable upon death disability or change_of_ownership or control although compensation actually paid on account of those events prior to the attainment of the performance_goal would not satisfy the performance_goal requirement the provision in the agreement allowing for payment of performance share or performance unit awards under the plan upon executive’s termination by company without cause or by executive with good reason does not meet the exception in sec_1_162-27 of the regulations that allows compensation to be payable upon death disability or change_of_ownership or control thus compensation paid to executive with respect to performance share or performance unit awards is not payable solely upon attainment of a performance_goal for purposes of sec_162 of the code accordingly we rule as follows any performance share or performance unit awards will not be considered performance- based compensation under sec_162 of the code consequences of the transaction described above under any other provision of the code no opinion was requested and none is expressed regarding any aspect of awards granted or compensation paid under the plan other than as described above the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax compensation paid to executive upon attainment of a performance_goal under in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yours kenneth m griffin senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
